Citation Nr: 1324589	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-41 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, claimed as secondary to service-connected prostate carcinoma, status post radical prostatectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder, to include depressive disorder.

The Board notes that a February 2010 rating decision denied the Veteran's claims of entitlement to service connection for renal failure, hypertension, bronchial asthma, mild obstructive sleep apnea, and impaired glucose tolerance, all claimed as secondary to the service-connected prostate carcinoma, status post radical prostatectomy.  As evidenced by the claims folder, the Veteran did not express disagreement with this rating decision.  Furthermore, an October 2011 rating decision denied the Veteran's claim of entitlement to service connection for diverticulitis.  The Veteran also did not express disagreement with this decision.  Moreover, a February 2008 rating decision denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Although the Veteran filed a timely notice of disagreement, he did not complete his appeal with the filing of a substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case dated March 2009.  Accordingly, these particular issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to TDIU was raised by the Veteran in an Informal Hearing Presentation (IHP) dated April 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2006 in order to determine the etiology of his acquired psychiatric disorder.  After a review of the record, examination of the Veteran, and analysis of the Veteran's entire history and current medical condition, the VA examiner concluded that "the current and correct neuropsychiatric condition [is] anxiety disorder, NOS with depressive features; and that such condition is not related to, due to, caused by, the result of, nor is secondary to [the Veteran's] prostate condition."  The examiner's rationale for his conclusion was based on his finding that the Veteran's neuropsychotic condition has been reported and described long before the presentation of his prostate cancer. 

The Veteran was afforded an additional VA examination in June 2008 in order to determine the etiology of his acquired psychiatric disorder.  After a review of the record, examination of the Veteran, and analysis of the Veteran's entire history and current medical condition, the VA examiner concluded that "the [Veteran's] depressive disorder is not caused by or a result of service connected prostate cancer."  The examiner's rationale for her conclusion was based on her finding of no in-service complaints of, or treatment for, a psychiatric disability, as well as the Veteran receiving psychiatric treatment one year after he was diagnosed with prostate cancer and underwent a radical prostatectomy.  

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, neither the October 2006 VA examiner nor the June 2008 VA examiner rendered an opinion as to whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected prostate cancer.  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected prostate carcinoma, status post radical prostatectomy.    

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, refer the case to an appropriate 
VA examiner for a supplemental opinion.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e., 50 percent or greater probability) that an acquired psychiatric disorder was aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected prostate carcinoma, status post radical prostatectomy.  

If the examiner finds that an acquired psychiatric disorder is aggravated by the service-connected prostate carcinoma, status post radical prostatectomy, then the examiner must attempt to quantify the degree of aggravation.  

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  

The underlying reasons for any opinion expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. 	After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




